Citation Nr: 1002860	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for arthritis of the 
elbows, wrists, fingers and hips; to include as secondary to 
bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to May 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has developed a gradual increase 
in joint pain and stiffness, claimed as arthritis, of the 
elbows, wrists, fingers and hips as a result of trying to 
protect his feet during service.  Specifically, he contends 
that trying to avoid putting pressure on his feet has 
resulted in pressure on the rest of his joints and resulted 
in pain in his elbows, wrists, fingers and hips.  

Service connection is presently in effect for plantar warts 
of each foot and bilateral pes planus, degenerative joint 
disease of each knee, and degenerative disc disease of the 
thoracic spin as well as L5-S1 spinal stenosis and diffuse 
osteopenia.  

The Veteran's November 1953 enlistment and March 1974 
retirement examination reports note his history of broken leg 
in 1950 as well as history of swollen and painful joints; 
arthritis, rheumatism or bursitis; and bone, joint or other 
deformity.  The retirement examination specifically notes 
that he had fractured the tibia of his right leg in 1950, 
prior to enlistment, and indicated that the right leg was one 
inch shorter than the left.  Service treatment records 
include a September 1965 report of orthopedic consultation 
which notes that the Veteran had a triple arthrodesis on the 
right, had a 3/4 inch shortening anterior spine to the sole of 
the heel, and complained of pain in the right hip.  The 
examiner noted that the Veteran's weight was being thrown 
laterally, particularly on the forefoot, and shoe lift was 
recommended.  These records also include a March 1967 finding 
of ganglion right volar wrist and a September 1967 finding of 
small fracture of proximal phalanx of thumb.  

Regarding the post-service record, a January 2008 statement 
from a physician at Rockwood Clinic provides the opinion that 
the significant ankle valgus and pronation with regard to the 
Veteran's feet have contributed to excessive stress to both 
knees, hips, and back.  The physician commented that despite 
usage of custom orthotic insert, progression over time would 
certainly contribute to symptomatology at knees, hips, and 
back.  The physician further added that the Veteran has 
osteoarthritis as well as polymyalgia rheumatica which are 
also contributing factors.  

With respect to the Veteran's claim for service connection 
for arthritis secondary to his service-connected bilateral 
foot disorders, it is noted that secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310 (2009) and compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

While of some probative value, the January 2008 opinion above 
is not found sufficient to award a grant of service 
connection, standing alone.  Indeed, the Veteran is not 
service-connected for valgus deformity of the ankles, but 
rather for plantar warts of both feet.  However, it does 
raise the possibility that a foot disorder has impacted the 
Veteran's arthritis currently on appeal.

The Board notes that the Veteran has not been afforded a VA 
examination for the purpose of obtaining an opinion as to the 
etiology of any current arthritis of the elbows, wrists, 
fingers and hips, to include whether such arthritis is 
aggravated by his service-connected foot disabilities.  Such 
an examination should be accomplished on remand.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In addition, after review of the notification letters of 
record, the Board finds that upon remand the Veteran should 
be provided with a corrective VCAA notification letter which 
provides notice of the evidence and information needed to 
substantiate a claim for secondary service connection.  See 
38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for arthritis of the 
of the elbows, wrists, fingers and hips 
on the premise that these disorders are 
proximately due to, the result of, or 
chronically aggravated by his service-
connected bilateral foot disorders.  See 
38 C.F.R. § 3.310.

2.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of his claimed 
arthritis of the of the elbows, wrists, 
fingers and hips.  The claims file must 
be made available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the Veteran has developed 
arthritis of the of the elbows, wrists, 
fingers and/or hips (1) secondary to his 
service connected plantar warts of each 
foot, bilateral pes planus, degenerative 
joint disease of each knee, and/or 
degenerative disc disease of the thoracic 
spin as well as L5-S1 spinal stenosis and 
diffuse osteopenia, (2) if arthritis of 
the of the elbows, wrists, fingers and/or 
hips exist separately from his service-
connected disabilities, or (3) his 
service-connected disability(ies) 
aggravate(s) his arthritis of the of the 
elbows, wrists, fingers and/or hips.  The 
opinion provided should reflect 
consideration of Veteran's service and 
post service treatment records, to 
include the January 2008 statement from a 
physician at Rockwood Clinic.  The 
examiner should also be advised that 
temporary or intermittent flare-ups of a 
disease are not sufficient to be 
considered as "aggravation' for VA 
purposes.  Should the examiner conclude 
that arthritis of the of the elbows, 
wrists, fingers and/or hips is aggravated 
by the Veteran's service-connected 
disorders, the examiner should also opine 
as to the degree of impairment but for 
the service-connected disability.  
Finally, if not found to be secondary to 
service-connected disability, the 
examiner should state whether it is at 
least as likely as not that the current 
arthritis of the of the elbows, wrists, 
fingers and/or hips is directly related 
to an incident of active service.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

